Exhibit 10.3

ALABAMA SECURITIES COMMISSION

STATE OF ALABAMA

 

In the matter of:

   )       )   

Matter No. 2010-0016

MORGAN ASSET MANAGEMENT, INC.,

   )   

a wholly owned subsidiary of MK Holding,

Inc., a wholly owned subsidiary of Regions

Financial Corporation;

   )   

ADMINISTRATIVE CONSENT ORDER

AS TO RESPONDENTS MKC, MAM and

KELSOE

   )       )       )   

MORGAN KEEGAN & COMPANY, INC.,

   )   

a wholly owned subsidiary of Regions

   )   

Financial Corporation,

   )       )   

JAMES C. KELSOE, JR., BRIAN B.

   )   

SULLIVAN, GARY S. STRINGER AND

     

MICHELE F. WOOD

     

Respondents.            

     

WHEREAS, Morgan Keegan & Company, Inc. (“MKC”) is a broker-dealer in the State
of Alabama; and

WHEREAS, Morgan Asset Management, Inc. (“MAM”) is an affiliate of MKC and
notice-filed as an investment adviser in the State of Alabama; and

WHEREAS, James C. Kelsoe, Jr. (hereinafter, sometimes referred to as “Kelsoe” or
the “Individual Respondent”) was, at relevant times, employed by MAM and
registered through MKC; and

WHEREAS, coordinated investigations into the activities of MKC, MAM and Kelsoe,
in connection with certain violations of the Alabama Securities Act and other
state securities acts, Code of Alabama, §8-6-1, et seq. (1975) (“Act”) and
certain business practices, have been conducted by a multistate task force
(“Task Force”) and an additional investigation has been conducted by the United
States Securities and Exchange Commission (“SEC”) and the Financial Industry
Regulatory Authority (“FINRA”) (collectively, the “Regulators”); and



--------------------------------------------------------------------------------

WHEREAS, MKC and MAM have cooperated with the Task Force conducting the
investigations by responding to inquiries, providing documentary evidence and
other materials, and providing Regulators with access to facts relating to the
investigations; and

WHEREAS, MKC, MAM, and the Individual Respondent have advised the Regulators of
their agreement to resolve the investigations; and

WHEREAS, MKC, MAM, and the Individual Respondent elect to permanently waive any
right to a hearing and appeal under Code of Alabama, §8-6-32 (1975), with
respect to this Administrative Consent Order (the “Consent Order”); and

WHEREAS, MKC, MAM, and the Individual Respondent admit the jurisdictional
allegations herein, and MKC and MAM admit to the allegations in paragraphs 44
through 46 of Section II, relating to the maintenance of books and records, but
MKC, MAM and Kelsoe, except as admitted above, otherwise neither admit nor deny
any of the findings of fact, allegations, assertions or conclusions of law that
have been made herein in this proceeding;

NOW, THEREFORE, the Alabama Securities Commission (“ASC”), as administrator of
the Act, hereby enters this Consent Order:

RESPONDENTS AND PERSONS/ENTITIES AFFILIATED WITH THE RESPONDENTS

1. Respondent Morgan Keegan & Company, Inc. (“MKC”) (CRD No. 4161), a Tennessee
corporation, is a registered broker-dealer with the ASC and the SEC, as well as
a federally registered investment adviser with the SEC. At all relevant times
MKC was properly registered and notice-filed with the ASC. MKC is a wholly owned
subsidiary of Regions Financial Corporation (“RFC”) which is headquartered in
Birmingham, Alabama. MKC’s primary business

 

-2-



--------------------------------------------------------------------------------

address is 50 Front Street, Morgan Keegan Tower, Memphis, Tennessee 38103-9980.

2. Respondent Morgan Asset Management, Inc. (“MAM”), a Tennessee corporation, is
a federally registered investment adviser with the SEC (CRD No. 111715) and at
all relevant times was properly notice-filed with the ASC. MAM is a wholly owned
subsidiary of MK Holding, Inc., a wholly owned subsidiary of RFC. MAM is
headquartered in Alabama with a principal business address of 1901 6th Avenue
North, 4th Floor, Birmingham, Alabama 35203.

3. Wealth Management Services (“WMS”), a division of MKC, developed,
recommended, and implemented asset allocation strategies for MKC and was to
perform due diligence on traditional and alternative funds and fund managers for
the benefit of MKC, its Financial Advisers (alternatively referred to as “FAs”,
“sales force” or “agents”), and certain investor clients.

4. James C. Kelsoe, Jr. (“Kelsoe”) (CRD No. 2166416) was Senior Portfolio
Manager of the Funds, as defined in paragraph II.8 below, and was responsible
for selecting and purchasing the holdings for the Funds. Kelsoe was an employee
of MAM and registered through MKC.

5. Brian B. Sullivan (“Sullivan”) (CRD No. 2741207) was President and Chief
Investment Officer of MAM. Sullivan was responsible for the overall management
of MAM including oversight of the Funds.

6. Gary S. Stringer (“Stringer”) (CRD No. 2917717) was Director of Investments
for WMS. Stringer was responsible for overseeing the due diligence performed on
products included on MKC’s “Select List.” The Select List was a list of
products, including mutual funds, separate account managers, and alternative
investments, that MKC represented as having passed due diligence

 

-3-



--------------------------------------------------------------------------------

screening and therefore determined to be appropriate for use in client
portfolios. The Select List was available to MKC FAs and was found to have been
used by some number of MKC FAs when making investment recommendations to their
clients. In addition, WMS, under the direction of Stringer, created and
maintained the model mutual fund allocation portfolios available for use by the
FAs.

7. Michele F. Wood (“Wood”) (CRD No. 4534832) served as Chief Compliance Officer
of the Funds, Chief Compliance Officer of MAM, and Senior Attorney and First
Vice President of MKC.

II.

FINDINGS OF FACT

8. The seven (7) funds at issue are Regions Morgan Keegan Select Intermediate
Bond Fund (“Intermediate Bond Fund”), Regions Morgan Keegan Select High Income
Fund (“Select High Income Fund”), Regions Morgan Keegan Advantage Income Fund
(“Advantage Income Fund”), Regions Morgan Keegan High Income Fund (“High Income
Fund”), Regions Morgan Keegan Multi-Sector High Income Fund (“Multi-Sector High
Income Fund”), Regions Morgan Keegan Strategic Income Fund (“Strategic Income
Fund”), and Regions Morgan Keegan Select Short Term Bond Fund (“Short Term Bond
Fund”) (collectively, the “Funds”).

9. Six (6) of the seven (7) Funds were largely invested in mezzanine and lower
subordinated “tranches,” or slices, of structured debt instruments, which carry
more risk than the senior tranches.1 The Funds were comprised of many of the
same holdings. On June 30, 2007, approximately two-thirds (2/3) of

 

1 

The seventh, the Short Term Bond Fund, had significant investments in mezzanine
and subordinated tranches of structured debt instruments.

 

-4-



--------------------------------------------------------------------------------

the holdings of the four (4) closed-end funds and the Select High Income Fund
were substantially identical. Approximately one quarter (1/4) of the
Intermediate Bond Fund’s holdings corresponded to the holdings of the five
(5) high yield Funds. The Funds were highly correlated, meaning they behaved
like each other under similar market conditions. The combination of subordinated
tranche holdings and the high correlation of the Funds caused investors owning
more than one (1) of these funds to have a heightened risk of over
concentration.

10. The Funds were created and managed by Kelsoe, MAM Senior portfolio manager.
Kelsoe was also principally responsible for the purchase and sale of all of the
holdings in the Funds.

11. When WMS ceased reporting and dropped its coverage of the Select
Intermediate Bond Fund and Select High Income Fund in July 2007, it failed to
announce the drop in coverage in writing until November, 2007. WMS did not
publish a withdrawal of its prior analysis or recommend the Funds’ replacement.

12. On January 19, 2007, WMS announced it was reclassifying the Intermediate
Bond Fund on the Select List from “Fixed Income” to “Non-Traditional Fixed
Income.” Meanwhile, WMS profiles for the Intermediate Bond Fund continued to
label it as the “Intermediate Gov’t/Corp Bond.”

13. Certain of the Funds’ annual, semi-annual, and quarterly reports filed with
the SEC did not adequately disclose the risks of subordinated tranches and the
quantity of subordinated tranches held within the Funds.

14. MAM produced quarterly glossies for all seven (7) Funds. In the glossies,
MAM did not adequately describe the risks of owning the lower tranches of
structured debt instruments or the quantity of such holdings within the Funds.

 

-5-



--------------------------------------------------------------------------------

15. MKC, through WMS, produced quarterly Fund Profiles for the Intermediate Bond
Fund, the Select High Income Fund, and the Short Term Bond Fund that did not
adequately describe the risks of owning the lower tranches of structured debt
instruments or the quantity of such holdings within the Funds.

16. In SEC filings and state notice filings of March and June 2007 involving the
Funds, Four Hundred Million Dollars ($400,000,000.00) of what MAM characterized
as corporate bonds and preferred stocks were, in fact, the lower, subordinated
tranches of asset-backed structured debt instruments. MAM eventually
reclassified certain of these structured debt instruments in the March 2008 Form
N-Q Holdings Report for the three (3) open-end funds.

17. In SEC filings, MAM compared the four (4) closed-end funds and the Select
High Income Fund (collectively the “RMK high-yield funds”), which contained
approximately two-thirds (2/3) structured debt instruments, to the Lehman
Brothers U.S. High Yield Index (“Lehman Ba Index”). The Lehman Ba Index is not
directly comparable to the RMK high-yield funds given the fact that the Lehman
Ba Index contained only corporate bonds and no structured debt instruments.

18. Certain marketing materials and reports minimized the risks and volatility
associated with investing in funds largely comprised of structured debt
instruments. In the June 30, 2007 glossy, and in previous quarterly glossies
created by MAM, MAM and MKC marketed the Intermediate Bond Fund as a fund
appropriate for “Capital Preservation & Income.” MAM later revised the
Intermediate Bond Fund glossy in September 2007 by removing the caption “Capital
Preservation & Income” and replacing it with “Income & Growth,” and

 

-6-



--------------------------------------------------------------------------------

by removing the word “stability,” which had previously been used to describe the
fund.

19. The Intermediate Bond Fund glossies dated June 30, 2007, and September 30,
2007, stated that the Intermediate Bond Fund “…does not invest in speculative
derivatives.” However, the Intermediate Bond Fund did use derivatives, including
interest-only strips, and collateralized debt obligations (CDOs), which are
derived from the mezzanine and lower tranches of other debt securities.

20. Respondent MKC through WMS labeled the Intermediate Bond Fund with varying
names. None of the three labels “Taxable Fixed Income”, “Enhanced
Low-Correlation” and “Intermediate Gov’t/Corp Bond” used by MKC adequately
portrayed the nature of the Intermediate Bond Fund, of which approximately
two-thirds (2/3) of the portfolio was invested in the mezzanine or lower
subordinated tranches of structured debt instruments. The label “Gov’t/Corp
Bond,” which first appeared on the December 31, 2006 profile sheet, was never
changed after that date.

 

  A.

SUPERVISION AND SUPERVISORY DUE DILIGENCE

21. During the period January 1, 2007 through July 31, 2007, preceding the
collapse of the subprime market, MAM made 262 downward price adjustments for the
purpose of adjusting the net asset value (“NAV”) of the Funds. In some
instances, MAM’s communications led MKC, through its sales force, to actively
discourage investors from selling the Funds — even while fund prices continued
to decline — by advising investors to “hold the course.” Some members of MKC,
MAM, and their management personnel continued during this

 

-7-



--------------------------------------------------------------------------------

period to advise FAs and investors to buy the Funds through, inter alia,
statements that characterized the decline as “a buying opportunity.”

22. MKC and MAM failed to adequately supervise the flow of information to the
MKC sales force concerning the Funds. For example, in conference calls with the
sales force, the senior portfolio manager for the Funds cited sub-prime fears
and liquidity as the primary factors for a decline in the net asset value of the
Funds without fully explaining the market impact on certain securities held by
the Funds.

23. WMS did not complete a thorough annual due diligence report of the open-end
funds and the management of the open-end funds in 2007. A fixed income analyst
for WMS, attempted to complete an annual due diligence review of the open-end
funds and the management of the open-end funds in the summer of 2007, but was
unsuccessful due to Kelsoe’s and MAM’s failure to provide sufficient information
and Kelsoe’s failure to be available for a meeting during normal operating
hours. Subsequently, WMS failed to notify the MKC sales force of WMS’s failure
to complete the annual on-site due diligence review. An incomplete draft of
WMS’s annual due diligence report for internal use only was submitted by the WMS
analyst, but it was neither completed nor released to the sales force.

24. On July 31, 2007, WMS dropped coverage of all proprietary products, which
included the funds for which WMS could not produce a thorough report. This fact
was not disclosed in writing to the sales force until November 2007.

25. Based on WMS’s one (1) page, one (1) paragraph report of the August 18, 2006
on-site due diligence review, the due diligence visits by the

 

-8-



--------------------------------------------------------------------------------

WMS fixed income analysts were not “detailed, thorough, and exhaustive,” as
advertised by MKC. There are two (2) WMS profiles of the Intermediate Bond Fund
dated September 30, 2006. The sections titled “investment philosophy” in the
profile sheets contain substantial differences. The first WMS profile for the
Intermediate Bond Fund, based on the information for the quarter ending
September 30, 2006, is titled “Taxable Fixed Income.” The first profile, much
like previous quarterly profiles, does not refer to any of the holdings as
“inferior tranches.” Neither does it mention potential lack of demand and lack
of liquidity. Further, it includes the statement that “The fund does not use
derivatives or leverage.”

26. WMS’s changing of the Intermediate Bond Fund profile label indicated WMS’s
inability and lack of supervision in the creation of these marketing pieces to
accurately categorize the Intermediate Bond Fund. Within one (1) quarter, WMS
identified the Intermediate Bond Fund three (3) different ways:

September 30, 2006 - Taxable Fixed Income

September 30, 2006 - Enhanced Low Correlations Fixed Income

December 31, 2006 - Intermediate Gov’t/Corp Bond

27. The “Gov’t/Corp Bond” label implied that the Intermediate Bond Fund holdings
were predominately government and corporate bonds carrying a certain degree of
safety. This improper labeling indicates a failure to conduct proper due
diligence, a duty of MKC.

28. In addition, all profiles for the Intermediate Bond Fund from March 31,
2006, through June 30, 2007, stated that Kelsoe was joined by Rip Mecherle
(“Mecherle”) as assistant portfolio manager. Mecherle left MAM in 2004. The
failure to detect the errors in promotional materials relating to

 

-9-



--------------------------------------------------------------------------------

management does not reflect the “detailed, thorough, and exhaustive due
diligence” claimed by MKC in its sales and promotional material distributed to
investors.

 

  B.

SUITABILITY OF RECOMMENDATIONS

29. Respondent MAM indicated that risks and volatility were minimized in the
Intermediate Bond Fund portfolio. In the June 30, 2007 glossy, and previous
quarterly glossies created by MAM, Respondents marketed the Intermediate Bond
Fund’s broad diversification of asset classes three (3) times on the first page
of each of the glossies, when in fact, approximately two-thirds (2/3) of the
Intermediate Bond Fund portfolio was composed of structured debt instruments
which included risky assets. The four (4) closed-end funds also advertised
diversification among asset classes, despite the similarities in asset classes
as set forth in Section C below.

30. Furthermore, the glossies emphasized the Select High Income Fund’s net asset
value as being less volatile than typical high-yield funds. The glossies failed
to state that a reason for any lower volatility was that the structured debt
instruments within the Select High Income Fund were not actively traded, and
that the daily fair value adjustments of certain holdings were imprecise in a
market that became illiquid.

31. In certain cases, MKC and its sales force failed to obtain adequate
suitability information regarding risk tolerance that was necessary to determine
suitability for using the Funds for regular brokerage account customers. New
account forms for regular brokerage accounts provided a menu of four
(4) investment objectives to choose from: Growth, Income, Speculation, and
Tax-Advantaged. Risk tolerance was not addressed by the form, was not noted by
the

 

-10-



--------------------------------------------------------------------------------

sales force whose records were examined during the investigation, and may not
have been taken into consideration when the sales force made its
recommendations.

32. In at least one instance, an agent of MKC provided a customer with a
self-made chart assuming the hypothetical growth of One Hundred Thousand Dollars
($100,000.00) over five (5) years, and comparing the rate of return on CDs to
the return on the Intermediate Bond Fund. The chart failed to address any risks
of investing in the fund, save the caption “Not FDIC Insured.”

 

  C.

ADVERTISEMENTS BY RESPONDENTS

33. Marketing glossies prepared by MAM for the Intermediate Bond Fund and Select
High Income Fund contained allocation pie charts dividing the categories of
holdings by percentages of the total portfolio. Between June 2004 and March
2005, the pie charts for both funds changed significantly: MAM divided the
category originally titled “asset-backed securities” into multiple categories.
These changes indicated that the holdings of these Funds were more diversified
than they actually were because the majority of the portfolios continued to be
invested in asset-backed securities.

 

  a.

In the Intermediate Bond Fund glossy dated June 30, 2004, the Asset-Backed
Securities (ABS) and Commercial Mortgage Backed Securities (CMBS) are listed
under a single heading comprising seventy percent (70%) of the portfolio.

 

  b.

In the Intermediate Bond Fund glossy dated December 31, 2004, the pie chart was
revised and the ABS and CMBS are

 

-11-



--------------------------------------------------------------------------------

shown as separate categories, but together still comprise seventy-six percent
(76%) of the portfolio.

 

  c.

The Intermediate Bond Fund glossies dated March 31, 2005, show the ABS category
further split into six (6) categories that, together with CMBS, comprised
seventy-seven percent (77%) of the portfolio. Those six (6) categories were:
“Manufactured Housing Loans,” “Home Equity Loans,” “Franchise Loans,”
“Collateralized Debt Obligations,” “Collateralized Equipment Leases,” and
“Other.” Subsequent glossies continue to show the ABS split into six
(6) categories.

 

  d.

In the Select High Income Fund glossy dated June 30, 2004, the Asset Backed
Securities (ABS) and Commercial Mortgage Backed Securities (CMBS) are listed
under a single heading comprising sixty percent (60%) of the portfolio.

 

  e.

In the Select High Income Fund glossy dated December 31, 2004, the pie chart was
revised and the ABS and CMBS are shown as separate categories, but together
still comprise fifty-nine percent (59%) of the portfolio.

 

  f.

The Select High Income Fund glossy dated March 31, 2005, shows the ABS category
further split into six (6) categories which, together with CMBS, comprised
sixty-

 

-12-



--------------------------------------------------------------------------------

 

four (64%) of the portfolio. Those six (6) categories were: “Collateralized Debt
Obligations,” “Manufactured Housing Loans,” “Collateralized Equipment Leases,”
“Franchise Loans,” “Home Equity Loans,” and “Other.” Subsequent glossies
continue to show the ABS split into six (6) categories.

34. The pie charts in the glossies for the High Income Fund were also changed in
a similar manner between June 2004 and March 2005.

35. Similar changes were also made to pie charts in glossies for the Advantage
Income Fund and the Strategic Income Fund between December 2004 and March 2005.

36. Respondent MKC used different index comparisons in the Select High Income
Fund “Profile” sheets produced by WMS. These profile sheets compared the Select
High Income Fund to the Credit Suisse First Boston High Yield Index, as well as
the Merrill Lynch US High Yield Cash BB Index. These two indices only contain
corporate bonds and no structured debt instruments. The Select High Income Fund
contained substantially different risks than the portfolios within either of the
two indices, and therefore these benchmarks were not directly comparable.

 

  D.

REQUIRED EXAMINATIONS OF CUSTOMER ACCOUNTS TO DETECT AND PREVENT IRREGULARITIES
OR ABUSES

37. While the models for WMS managed accounts limited the use of the
Intermediate Bond Fund to certain percentages, usually no more than fifteen
percent (15%) of any client’s portfolio, there was no such limitation for
non-managed accounts. Additionally, no guidance was provided to the FAs
regarding

 

-13-



--------------------------------------------------------------------------------

limiting concentrations of the Intermediate Bond Fund in non-managed accounts.
As a result, certain customer accounts contained in excess of a twenty percent
(20%) concentration of the Intermediate Bond Fund.

38. The four closed-end funds, the Select High Income Fund and the Intermediate
Bond Fund were all highly correlated. However, MKC provided limited guidance to
the FAs regarding limiting concentrations of combinations of the Funds in
non-managed accounts.

39. Up until six (6) months before the collapse of the fund, WMS classified the
Intermediate Bond Fund as “Core Plus” in the Fixed Income section of the Select
List. At that time it was reclassified as “Alternative Fixed Income” in the
Non-Traditional section of the Select List. Yet MKC’s concentration for many of
its non-WMS managed accounts continued to be above twenty percent (20%) which
could indicate its use as a core holding. An e-mail chain from Gary S. Stringer
of WMS states as follows:

From: Stringer Gary [Gary.Stringer@morgankeegan.com]

Sent: Tuesday, May 15, 2007 4:10 PM

To: Hennek, Roderick

Subject: Re: RMK Intermediate Bond Fund

Rod,

I did notice that you didn’t cc anyone on your email, and I appreciate that.
We’ve always had good, candid conversation.

You have a good point in that we have some low correlation equity strategies on
the Traditional side. What worries me about this bond fund is the tracking error
and the potential risks associated with all that asset-backed exposure. Mr & Mrs
Jones don’t expect that kind of risk from their bond funds. The bond exposure is
not supposed to be where you take risks. I’d bet that most of the people who
hold that fund have no idea what’s it’s actually invested in. I’m just as sure
that most of our FAs have no idea what’s in that fund either. They think the
return are great because the PM is so smart. He definitely is smart, but it’s
the same as thinking your small cap manager is a hero because he beat the S&P
for the last 5 years.

If people are using RMK as their core, or only bond fund, I think it’s only a
matter of time before we have some very unhappy investors.

(Emphasis added.).

 

-14-



--------------------------------------------------------------------------------

Certain MKC brokers and branch managers interviewed during the investigation
stated that they received limited or no guidance as to appropriate
concentrations of the Funds to use within clients’ accounts.

 

  E.

REQUIREMENT TO CONDUCT AN ADEQUATE AND THOROUGH CORRESPONDENCE REVIEW

40. An agent of MKC provided one known customer with a self-made chart assuming
the hypothetical growth of One Hundred Thousand Dollars ($100,000.00) over five
(5) years, and comparing the rate of return on CDs to the return on the
Intermediate Bond Fund. The chart failed to address any risks of investing in
the fund, save the caption “Not FDIC Insured.”

41. The MKC agent referred to in the preceding paragraph created a sales
illustration in which he compared the returns for the Intermediate Bond Fund to
the returns for traditional bank CDs. The agent used the illustration in order
to market the Intermediate Bond Fund to bank customers. The agent stated that he
created the illustration and that the illustration was not reviewed or approved
by appropriate supervisory personnel of MKC. The chart fails to address any
risks of investing in the Intermediate Bond Fund, save the caption “Not FDIC
Insured.”

 

  F.

SUPERVISION

42. Carter Anthony, President of MAM from 2001 until the end of 2006, has
testified under oath that he conducted performance reviews of all MAM mutual
fund managers that included reviews of their portfolios and trading. However, he
testified that he did not conduct the same supervisory review and oversight of
Kelsoe and the Funds because he was instructed to “leave Kelsoe alone.” MAM
denies that any such instruction was given.

 

-15-



--------------------------------------------------------------------------------

43. In December 2001, Kelsoe signed a new account form as branch manager, when
he, in fact, was never a branch manager nor held any supervisory/compliance
licenses. Proper supervision of Kelsoe’s activities would have detected such an
unauthorized action on his part.

 

  G.

MAINTENANCE OF REQUIRED BOOKS AND RECORDS

44. MAM’s Fund Management fundamental and qualitative research was touted in
marketing and research material.

45. MAM, through its Portfolio Managers, selected securities for investments by
the Funds’ portfolios. MAM was consulted regarding the fair valuation of certain
securities held by the portfolios. Adequate documentation was not retained as to
pricing adjustments recommended by MAM to be made to certain of the securities.

46. WMS performed annual due diligence reviews of certain of the Funds and Fund
management (MAM and Kelsoe). In mid-2007, MAM and Kelsoe did not provide
sufficient information to allow completion of the 2007 annual due diligence
review conducted by MKC through WMS. Kelsoe did not make himself available for a
meeting during normal operating hours, further delaying the completion of WMS’s
on-site due diligence review. As a consequence, the report for two of the
open-end funds was not completed. By August 2007, WMS dropped coverage of
proprietary products and a report for 2007 was never released to the MKC sales
force.

 

  H.

RESPONSIBILITIES AND CONDUCT OF JAMES KELSOE

47. In addition to his duties regarding management of the Funds and selection of
investments, Kelsoe was responsible for reviewing information regarding holdings
of the Funds to be included in marketing materials and filings

 

-16-



--------------------------------------------------------------------------------

with the SEC. Kelsoe also was responsible for supervising his staff’s
involvement with these processes, as well as their interaction with third
parties. Kelsoe had the most knowledge at MAM about the nature of the holdings
of the Funds, including the types of securities being purchased or sold for the
Funds, the risks associated with the holdings, and the correlation of the
holdings among the Funds. Kelsoe and his staff provided information for the
preparation of regulatory filings, marketing materials, reports and
communications about the Funds. Kelsoe contributed to and delivered commentaries
for the Funds and management discussions of fund performance. The SEC filings
for the Funds, for which Kelsoe and his staff furnished information regarding
holdings of each of the Funds, were provided to Kelsoe for his review prior to
filing.

48. Kelsoe contributed to and was aware of the usage of the glossies and certain
other marketing materials for the Funds by MAM, as described above, including
the descriptions of the Funds, the allocation pie charts, the use of benchmarks,
and characterizations of risks and features of the Funds.

49. Kelsoe’s involvement in the fair valuation process for securities held by
the Funds during the period from January 1, 2007 to July 31, 2007, including
influencing some dealer confirmations that were returned, contributed to certain
inaccurate valuations of selected holdings on various dates during that period.

50. From January 1, 2007 through July 31, 2007, Kelsoe did not retain
documentation relating to his recommendations of price changes of certain
securities held by the Funds. These recommendations were used on occasion in the
calculation of the daily net asset values of the Funds.

 

-17-



--------------------------------------------------------------------------------

51. From January 1, 2007 through July 31, 2007, Kelsoe failed to review and
approve certain emails and other communications of his staff that characterized
the downturn of the market for certain securities contained within the Funds as
a “buying opportunity,” which were circulated to certain MKC FAs.

III.

CONCLUSIONS OF LAW

1. The ASC is responsible for the enforcement of laws governing the issuance,
sale, and other transactions relative to securities pursuant to Code of Alabama
§8-6-50 (1975).

2. In violation of Code of Alabama, §8-6-3(j)(10) (1975)2 and ASC Rule
830-X-3-.13, MKC and/or MAM conducted and participated in the following
practices:

 

  a.

MAM failed to adequately disclose in quarterly, semi-annual and annual reports
filed with the SEC prior to late 2007 some of the risks associated with
investment in the Funds.

 

  b.

In SEC disclosure filings, MAM classified approximately Four Hundred Million
Dollars ($400,000,000.00) of asset-backed securities as corporate bonds and
preferred stocks, when they were the lower tranches of asset-backed structured
debt instruments.

 

  c.

MKC and MAM used industry benchmarks not directly comparable to the Funds.

 

  d.

In certain marketing and disclosure materials, MKC and MAM did not correctly
characterize the Funds and their holdings.

 

2 

Certain statues within the Alabama Securities Act require willful conduct for a
violation to be actionable, but, as with federal securities laws, a “willful
violation” means merely “that the person charged with the duty knows what he is
doing.” Wonsover v. SEC, 205 F.3d 408, 413 (D.C. Cir. 2000) (quoting Hughes v.
SEC, 174 F.2d 969, 977 (D.C. Cir. 1949). Bayhi v. State, 629 So. 2d 782, Favor
v. State, 389 So. 2d 556.

 

-18-



--------------------------------------------------------------------------------

  e.

In certain instances, MKC and MAM failed to adequately disclose to retail
customers the Funds’ risks of volatility and illiquidity.

 

  f.

In certain instances, MKC, through some of its FAs, inappropriately compared the
returns of the Intermediate Bond Fund to the returns of certificates of deposit
and other low risk investments.

 

  g.

In certain marketing materials, MKC and MAM used charts and visual aids that
demonstrated a level of diversification in the Funds that did not exist.

3. In violation of Code of Alabama, §8-6-3(j)(10) (1975) and ASC Rule
830-X-3-.13, MKC and/or MAM failed to reasonably supervise their agents,
employees and associated persons in the following manner:

 

  a.

In certain instances, MKC and MAM allowed the Funds’ manager, Kelsoe, to operate
outside of the firm organizational supervisory structure.

 

  b.

In certain instances, MAM and MKC failed to perform adequate supervisory reviews
of Kelsoe.

 

  c.

MKC, through WMS, and MAM failed to perform sufficient due diligence reviews of
the Funds.

 

  d.

MAM and MKC allowed Kelsoe to improperly influence the net asset value
calculations of the Funds in certain instances during the period from January
through July of 2007.

 

  e.

MKC failed to assure adequate training and supervision of certain agents in the
composition and true nature of the funds.

 

  f.

MKC allowed agents to recommend (or in discretionary accounts, to purchase) an
overconcentration of the Funds in some client accounts.

4. In violation of Code of Alabama, §8-6-3(j)(7) (1975) and ASC Rule
830-X-3-.12, MKC and/or MAM failed to make suitable recommendations to some
investors as demonstrated by the following:

 

  a.

MKC allowed agents to recommend (or in discretionary accounts, to purchase) an
overconcentration of the Funds in some client accounts.

 

-19-



--------------------------------------------------------------------------------

  b.

MAM and MKC recommended and sold the Intermediate Bond Fund and the Short Term
Bond Fund to clients as a low risk, stable principal, liquid investment
opportunity.

 

  c.

In a number of instances, MKC sold or recommended investments to retail
investors without determining the risk tolerances of the investors.

5. In violation of Code of Alabama, §8-6-3(j)(10) (1975) and ASC Rule
830-X-3-.13(3)(b), MKC failed to enforce their supervisory procedures in the
following manner:

 

  a.

MKC failed to review certain customer accounts for over concentration and proper
diversification.

 

  b.

MKC failed to adequately determine suitability of the Funds as it related to the
investment needs of certain of their clients.

6. In violation of Code of Alabama, §8-6-3(j)(10) (1975) and ASC Rule
830-X-3-.13(c), MKC and/or MAM in many instances failed to review correspondence
and marketing materials used by associated persons to sell the Funds:

 

  a.

MKC failed to discover that an agent used a comparison of the return of the
Intermediate Bond Fund to the returns of a bank certificate of deposit.

 

  b.

MAM and MKC allowed marketing materials containing inaccurate representations
relating to the composition of the Funds to be used by their agents.

 

  c.

MAM and MKC allowed marketing materials that represented that no derivative
products were contained in the Select Intermediate Fund to be used by agents,
when in fact some derivative products were contained in the Fund.

7. In violation of ASC Rule 830-X-3-.12, in certain cases, MAM and MKC
inappropriately recommended the purchase of the Funds for client portfolios
without reasonable justification that said recommendation was suitable for the
client.

 

-20-



--------------------------------------------------------------------------------

8. In violation of Code of Alabama, §8-6-3(j)(7) (1975), MKC distributed
marketing materials and MAM distributed disclosure materials that were
inaccurate:

 

  a.

MAM failed to adequately disclose in quarterly, semi-annual and annual reports
filed with the SEC prior to late 2007 some of the risks associated with
investment in the Funds.

 

  b.

In SEC disclosure filings, MAM classified approximately Four Hundred Million
Dollars ($400,000,000.00) of asset-backed securities as corporate bonds and
preferred stocks, when they were the lower tranches of asset-backed structured
debt instruments.

 

  c.

MKC and MAM used industry benchmarks not directly comparable to the Funds.

 

  d.

In certain marketing and disclosure materials, MKC and MAM did not correctly
characterize the Funds and their holdings.

 

  e.

In certain instances, MKC, through some of its FAs, inappropriately compared the
returns of the Intermediate Bond Fund to the returns of certificates of deposit
and other noncomparable lower risk investments.

9. In violation of the Code of Alabama, §8-6-3(j)(2) (1975) and ASC Rules
830-X-3-.14 and 830-X-3-.16, Kelsoe failed to retain documentation relating to
his recommendations of price changes of certain securities held by the Funds.

10. In violation of Code of Alabama, §8-6-3(j)(10) (1975) and ASC Rule
830-X-3-.13, Kelsoe failed to reasonably supervise his staff by failing to
review and approve certain emails and other communications of his staff that
characterized the downturn of the market for certain securities contained within
the Funds as a “buying opportunity,” which were circulated to certain Morgan
Keegan Financial Advisors.

 

-21-



--------------------------------------------------------------------------------

11. In further violation of the Alabama securities laws, Kelsoe participated in
the advertising and supervisory violations set forth above.

12. As a result of the foregoing, the ASC finds this Consent Order and the
following relief appropriate and in the public interest, and consistent with the
Act.

IV.

ORDER

On the basis of the Findings of Fact, Conclusions of Law, and MKC’s, MAM’s and
Kelsoe’s consents to the entry of this Order,

IT IS HEREBY ORDERED:

1. Entry of this Consent Order concludes the investigation by the ASC and any
other action that the ASC could commence under applicable Alabama law on behalf
of the ASC as it relates to Kelsoe, MKC and MAM, any of their affiliates, and
any of their past or present employees or other agents in any way relating to
the Funds, and acceptance by the ASC of the settlement offer and payments
referenced in this Consent Order shall be in satisfaction of and preclude any
action that the ASC could commence under applicable Alabama law against the
foregoing; provided however, that excluded from and not covered by this
paragraph are (a) individual sales practice violations that could have been
brought even had the violations asserted herein against MKC, MAM, or Kelsoe not
occurred, and (b) any claims by the ASC arising from or relating to violations
of the provisions contained in this Consent Order. Nothing in this paragraph
shall preclude the ASC from opposing a request for expungement by a past or
present employee or other agent before a regulatory or self-regulatory entity,
any court of competent jurisdiction, or any hearing officer, under circumstances
it deems

 

-22-



--------------------------------------------------------------------------------

appropriate. This paragraph also has no application to the individual
respondents who are not parties/signatories to this Consent Order.

2. This Consent Order is entered into for the purpose of resolving in full the
referenced multistate investigation with respect to Respondents who have
executed this Consent Order and any of their affiliates, as such investigation
relates to the allegations of the Joint Notice of Intent to Revoke Registration.
This Consent Order does not nullify, dismiss, impact, or otherwise affect
investigations or proceedings as to any individual or person who is not a party
or an affiliate of said party to this Consent Order.

3. The findings of fact, conclusions of law and order contained in this Consent
Order have been extensively negotiated. Notwithstanding anything contained
herein or at law or in equity to the contrary, nothing contained in this Consent
Order, including without any limitation any finding of fact, allegation,
assertion, or conclusion of law herein, shall preclude, impact, affect, limit,
or bar in any manner whatsoever any claims or actions against, or defenses of,
Sullivan, Stringer, or Wood based on the same circumstances and/or legal
theories contained herein. This Consent Order shall not be admissible as
evidence of any alleged violations in any proceeding brought by Regulators
against the individual respondents other than Kelsoe.

4. MKC, MAM, and Kelsoe will CEASE AND DESIST from violating the Act, and will
comply with the Act.

5. Pursuant to this Alabama Consent Order ((SC-2010-0016) and related Consent
Orders of the States of Tennessee (Docket No.: 12.06-107077J/Order No. 11-005),
South Carolina (File No.: 08011), Kentucky (Agency Case No.:
2010-AH-021/Administrative Action No.: 10-PPC0267), and

 

-23-



--------------------------------------------------------------------------------

Mississippi (Administrative Proceeding File No. S-08-0050), the offer of
settlement in SEC Administrative Proceeding (File No. 3-13847) (the “SEC Order”)
and the FINRA Letter of Acceptance, Waiver and Consent No. 2007011164502, MKC
and MAM shall pay in resolution of all of these matters, within ten (10) days of
the entry of the SEC Order the sum of Two Hundred Million Dollars
($200,000,000.00) to be distributed as follows: 1) One Hundred Million Dollars
($100,000,000.00) to the SEC’s Fair Fund to be established in this matter for
the benefit of investors in the Funds that are the subject of the SEC Order; and
2) One Hundred Million Dollars ($100,000,000.00) to a States’ Fund to be
established in this matter for the benefit of investors in the Funds that are
the subject of this Consent Order. Any costs, expenses, and charges associated
with the Fair Fund and States’ Fund management and distributions shall be paid
by MKC and MAM and shall not diminish the fund corpus. The Fair Fund and the
State’s Fund shall be distributed pursuant to distribution plans drawn up by the
administrator(s) (“Fair Fund Administrator” for the SEC’s portion and “Fund
Administrator” for the States’ portion). The administrator(s) are to be
respectively chosen by a representative designated by the state agencies of
Alabama, Kentucky, Mississippi, Tennessee, and South Carolina (“States’ Fund
Representative”), and the SEC. Nothing in this paragraph shall require or limit
the SEC’s and the States’ choice of fund administrators which may or may not be
the same entity or person for both funds. Respondents shall pay the sum of One
Million Two Hundred Nine Thousand Dollars ($1,209,000.00) as reimbursement of
direct and indirect costs and expenses of the ASC’s cost for investigating this
matter, which shall be payable to, or pursuant to the direction of, the Alabama
Securities Commission.

 

-24-



--------------------------------------------------------------------------------

6. MKC and MAM shall pay the sum of One Million Seven Hundred Ten Thousand Three
Hundred Eighty Seven Dollars ($1,710,387.00) to the ASC as a monetary settlement
and investigative costs, which amount constitutes the State of Alabama’s share
of the state settlement amount of Ten Million Dollars ($10,000,000.00), which
shall be payable as follows: One Million Five Hundred Thousand Dollars
($1,500,000.00) payable to the Alabama Securities Commission; One Hundred
Thousand Dollars ($100,000.00) payable to the Office of the Attorney General,
State of Alabama; and One Hundred Ten Thousand Three Hundred Eighty Seven
Dollars ($110,387.00) payable to the Investor Protection Trust (“IPT”) for
investor education and training in and for the State of Alabama. All funds shall
be delivered to the office of the ASC within ten (10) days of the later of the
execution of this Consent Order or the date on which the SEC Order is entered.
In the event another state securities regulator determines not to accept the
settlement offer, the total amount of the payment to the State of Alabama shall
not be affected.

7. MKC and MAM shall also pay the sum of Twenty-three Thousand Dollars
($23,000.00) to the North American Securities Administrators Association
(“NASAA”) as reimbursement for its costs, expended on states behalf.

8. Kelsoe shall cause to be paid the sum of Fifty Thousand Dollars ($50,000.00)
to the ASC as a monetary penalty, which amount constitutes the State of
Alabama’s proportionate share of the state settlement amount of Two Hundred
Fifty Thousand Dollars ($250,000.00), which shall be payable to the Alabama
Securities Commission. All funds shall be delivered to the office of the ASC
within ten (10) days of the later of the execution of this Consent Order or the

 

-25-



--------------------------------------------------------------------------------

date on which the SEC Order is entered. Acceptance of the settlement offer and
the payment referenced above in this paragraph by the ASC shall be in full
satisfaction of and preclude any action that the Division could commence under
applicable law against Kelsoe related in any way to his management of the Funds,
and otherwise disposes of claims against Kelsoe as set forth in this Consent
Order.

9. As additional consideration for the dismissal of the administrative
proceeding by the ASC, Kelsoe does hereby agree to the revocation of all
existing registrations and/or licenses and to an Order of Permanent Bar:

a. He shall not apply for registration as an issuer agent, broker-dealer agent
or investment adviser representative in the State of Alabama.

b. He shall not serve as an officer, director, or manager of, or issuer of
interests in, a mutual fund, money market fund, pooled-investments or similar
securities and investment vehicles which are publicly offered or sold in the
State of Alabama.

10. If any payments are not made by MKC, MAM, or on behalf of Kelsoe, the ASC
may vacate this Consent Order, at its sole discretion, upon thirty (30) days
notice to MKC and/or MAM, or as appropriate, Kelsoe, and, without opportunity
for an administrative hearing, enter a final order or decree if such default is
not cured to the satisfaction of the regulators within the thirty (30) day
notice period. Any dispute related to any payments required under this Consent
Order shall be construed and enforced in accordance with, and governed by, the
laws of the State of Alabama without regard to any choice of law principles.

11. This Consent Order shall not disqualify MKC and MAM, or any of their
affiliates or registered representatives from any business that they otherwise
are qualified or licensed to perform under any applicable state law and is not

 

-26-



--------------------------------------------------------------------------------

intended to and shall not form the basis for any disqualification or suspension
in any state. Further, this Consent Order is not intended to and shall not form
the basis for any disqualifications contained in the federal securities law, the
rules and regulations thereunder, the rules and regulations of self-regulatory
organizations, or various states’ securities laws including but not limited to
any disqualifications from relying upon the registration exemptions or safe
harbor provisions.

12. MKC, MAM, and all of their existing and future affiliates and subsidiaries
are prohibited from creating, offering or selling a proprietary fund3 that is a
registered investment company and is marketed and sold to investors other than
institutional and other qualified investors as defined in Section 3(a)(54) of
the Securities Exchange Act of 1934, 15 U.S.C. § 78c(a)(54), (“proprietary
fund”) for a period of two (2) years from the entry of the first of the State
Consent Orders to be entered in this matter. MKC, MAM, their affiliates or
subsidiaries, may seek permission to resume offering or begin offering a
proprietary fund in Alabama after the lapse of the first year of the
prohibition, but may not proceed with the offer and sale of such proprietary
fund in Alabama prior to receiving the express written consent and approval of
the Administrator of the ASC.

13. State Regulatory Audits or Examinations as authorized by Code of Alabama,
§8-6-3(i) (1975). In addition to any state regulatory audits or examinations
authorized by State statute, the state regulatory authority may conduct
appropriate audits or examinations of the offices and branch offices of the
Respondents MKC and MAM. Appropriate costs associated with such audits or
examinations conducted within two (2) years from the date of this Consent Order,

 

3 

Any such proprietary fund is specifically deemed to be subject to the oversight
in paragraph 14.

 

-27-



--------------------------------------------------------------------------------

shall be borne by MKC and/or MAM. This provision in no way limits the assessment
of costs by states which routinely assess registrants with the costs of audits.

14. If prior to January 1, 2016, MKC and/or MAM shall again form and sell any
proprietary investment products4, they shall at that time retain, for a period
of three (3) years, at their own expense, an independent auditor, acceptable to
the representative designated by the state agencies of Alabama, Kentucky,
Mississippi, Tennessee, and South Carolina (“States’ Representative”) and the
SEC. The independent auditor cannot be an affiliated entity of MKC or MAM.
Further, to ensure the independence of the independent auditor, MKC and/or MAM:
(a) shall not have the authority to terminate the independent auditor without
prior written approval of the States’ Representative; (b) shall not be in and
shall not have an attorney-client relationship with the independent auditor and
shall not seek to invoke the attorney-client or any other privilege or doctrine
to prevent the independent auditor from transmitting any information, reports,
or documents to the States; and (c) during the period of engagement and for a
period of two (2) years after the engagement, shall not enter into any
employment,

 

4 

The term “proprietary investment product” or “proprietary product” or
proprietary fund, as used in this Consent Order, refers to those investment
products or offerings which MKC and/or MAM have created or may create and for
which they or any of their existing or future affiliates is the issuer and lead
underwriter. This definition, however, shall not apply to proprietary products
or offerings in existence at the time of affiliation with MKC or MAM through any
future acquisition, merger or other form of business combination with an entity
not currently under common control with MKC or MAM. Nor shall this definition
apply to future proprietary products or offerings that are created following
such acquisition, merger or other form of business combination, unless such
proprietary products are created by MKC or MAM.

 

-28-



--------------------------------------------------------------------------------

customer, consultant, attorney-client, auditing, or other professional
relationship with the independent auditor.

The scope of the independent auditor’s engagement shall be approved by the
States’ Representative prior to the commencement of the audit, and shall
include, but is not limited to, reviews and examinations of:

 

  a.

All firm policies and procedures, relating to proprietary products and/or
proprietary offerings including, but not limited to, supervisory, books and
records, compliance and document retention policies and procedures;

 

  b.

The composition of each proprietary fund sold or recommended to clients at least
annually;

 

  c.

All proprietary product and/or proprietary offering marketing materials used or
distributed by their agents, representatives, or other employees or affiliates,
at least quarterly;

 

  d.

Potential/actual conflicts of interest with any affiliates, including Regions
Morgan Keegan Trust, F.S.B., MKC and MAM, or affiliated persons/control persons.
Said review shall be annual unless an increased frequency is deemed necessary by
state, federal, and SEC entities; and

15. Further, the independent auditor shall:

 

  a.

Consult with the States’ Representative and the SEC about areas of concern prior
to entering into an engagement document with MKC and MAM;

 

-29-



--------------------------------------------------------------------------------

  b.

Draft and provide reports as often as may be agreed upon by the States’
Representative and the independent auditor with an assessment of the status,
compliance, and recommendations pertaining to the organizational, procedural,
and policy issues that are the subject of the engagement;

 

  c.

Simultaneously distribute copies of the reports from paragraph 15b above to MKC,
MAM, the States’ Representative and the SEC; the States’ Representative may
distribute the report to NASAA members as the States’ Representative deems
appropriate. These reports will be deemed confidential and, upon receipt of any
legal process or request pursuant to a state’s public information statute or a
federal Freedom of Information Act (“FOIA”) request for access, the state
regulator shall promptly notify MKC and/or MAM, in order that the Respondents
have an opportunity to challenge the release of the information;

 

  d.

Submit copies of all drafts, notes, and other working papers to coincide with
the issuance of the reports;

 

  e.

Issue recommendations for changes to policies, procedures, compliance, books and
records retention programs, and all other areas that are the subject of the
engagement;

 

  f.

Establish reasonable deadlines for the implementation of the recommendations
provided in the report; and

 

-30-



--------------------------------------------------------------------------------

  g.

For any recommendations noted but not included in the final report, provide
justification for excluding the recommendation from the final report.

16. MKC and MAM shall:

 

  a.

Review the reports submitted by the independent auditor;

 

  b.

Within sixty (60) days of the issuance of an audit report, submit, in writing,
to the States’ Representative and the SEC any objections to implementation of
any of the recommendations made by the independent auditor;

 

  c.

If no objection to a recommendation is made within the sixty (60) day deadline,
the recommendation will be implemented within the time frame established for the
recommendation by the independent auditor in the report; and

 

  d.

If objection is timely made to a recommendation, the States’ Representative and
the SEC will consider the objections, review the recommendation and determine
jointly whether implementation shall be required over the objections of MKC and
MAM.

17. MKC and MAM shall retain within sixty (60) days of the entry of this Consent
Order, at their own expense, an independent consultant (“Consultant”),
acceptable to the States’ Representative, and the SEC. The Consultant shall
review MKC’s and/or MAM’s: (i) current written supervisory and compliance
procedures concerning product suitability; (ii) current written

 

-31-



--------------------------------------------------------------------------------

supervisory and compliance procedures regarding recommendations and disclosures
relating to registered investment companies; (iii) current written supervisory
and compliance procedures relating to advertising and sales literature regarding
the purchase and sale of registered investment companies; and (iv) the
implementation and effectiveness of (i) through (iii); provided that the
lookback period for (i) through (iii) shall not exceed the twelve month period
prior to the entry of this Consent Order.

 

  a.

Within one hundred twenty (120) days after the entry of this Consent Order, the
Consultant shall make an Initial Report with recommendations thereafter on such
policies and procedures and their implementation and effectiveness. The Initial
Report shall describe the review performed and the conclusions reached, and will
include any recommendations for reasonable changes to policies and procedures.
MKC and MAM shall direct the Consultant to submit the Initial Report and
recommendations to the States’ Representative and the SEC at the same time it is
submitted to MKC and MAM.

 

  b.

The parties hereto recognize that the Consultant will have access to privileged
or confidential trade secrets and commercial or financial information and
customer identifying information the public dissemination of which could place
MKC and MAM at a competitive disadvantage and expose their customers to
unwarranted invasions of their personal privacy. Therefore, it is the intention
of the

 

-32-



--------------------------------------------------------------------------------

 

parties that such information shall remain confidential and protected, and shall
not be disclosed to any third party, except to the extent provided by applicable
FOIA statutes or other regulations or policies.

 

  c.

Within thirty (30) days of receipt of the Initial Report, MKC and MAM shall
respond in writing to the Initial Report. In such response, MKC and MAM shall
advise the Consultant, the States’ Representative, and the SEC, the
recommendations from the Initial Report that MKC and MAM have determined to
accept and the recommendations that they consider to be unduly burdensome. With
respect to any recommendation that MKC and MAM deem unduly burdensome, MKC and
MAM may propose an alternative policy, procedure or system designed to achieve
the same objective or purpose.

 

  d.

MKC and MAM shall attempt in good faith to reach agreement with the Consultant
within sixty (60) days of the date of the receipt of the Initial Report with
respect to any recommendation that MKC and MAM deem unduly burdensome. If the
Consultant and MKC and MAM are unable to agree on an alternative proposal, MKC
and MAM shall submit, in writing, to the States’ Representative and the SEC,
their objections and any alternative proposal(s) made to the Consultant, and the
States’ Representative and the SEC shall determine jointly whether
implementation

 

-33-



--------------------------------------------------------------------------------

 

shall be required over the objections of MKC and MAM or whether to accept the
alternative proposal(s). Within ninety (90) days of the date of the receipt of
the Initial Report or, in instances in which an alternative proposal is
submitted, ninety (90) days from a joint decision by the States’ Representative
and the SEC regarding any objectionable portions of the Initial Report, MKC and
MAM shall, in writing, advise the Consultant, the States’ Representative, and
the SEC of the recommendations and proposals that they are adopting.

 

  e.

No later than one (1) year after the date of the Consultant’s Initial Report,
MKC and MAM shall cause the Consultant to complete a follow-up review of MKC’s
and MAM’s efforts to implement the recommendations contained in the Initial
Report, and MKC and MAM shall cause the Consultant to submit a Final Report to
the States’ Representative, and the SEC. The Final Report shall set forth the
details of MKC’s and MAM’s efforts to implement the recommendations contained in
the Initial Report, and shall state whether MKC and MAM have fully complied with
the recommendations in the Initial Report.

 

  f.

MKC and MAM shall cause the Consultant to complete the aforementioned review and
submit a written Final Report to MKC, MAM, the States’ Representative, and the
SEC within three hundred sixty (360) days of the date of the

 

-34-



--------------------------------------------------------------------------------

 

Initial Report. The Final Report shall recite the efforts the Consultant
undertook to review MKC’s and MAM’s policies, procedures, and practices; set
forth the Consultant’s conclusions and recommendations; and describe how MKC and
MAM are implementing those recommendations.

 

  g.

To ensure the independence of the Consultant, MKC and/or MAM: (a) shall not have
the authority to terminate the Consultant without prior written approval of the
States’ Representative; (b) shall compensate the Consultant, and persons engaged
to assist the Consultant, for services rendered pursuant to this Order at their
reasonable and customary rates; (c) shall not be in and shall not have an
attorney-client relationship with the Consultant and shall not seek to invoke
the attorney-client or any other privilege or doctrine to prevent the Consultant
from transmitting any information, reports, or documents to the States; and
(d) during the period of engagement and for a period of two (2) years after the
engagement, shall not enter into any employment, customer, consultant,
attorney-client, auditing, or other professional relationship with the
Consultant. Notwithstanding the foregoing, the Consultant may serve as a
Consultant for both MKC and MAM.

18. MKC and MAM shall provide, for a period of three (3) years, to all of their
registered agents and investment adviser representatives mandatory,

 

-35-



--------------------------------------------------------------------------------

comprehensive, and ongoing (i) product/offering training on each of the
proprietary products/offerings that they sell or recommend to clients, and
(ii) training on suitability and risks of investments generally. The training
required pursuant to this paragraph shall be in addition to any continuing
education training required to maintain the registrations of the registered
agents and investment adviser representatives and shall include, at a minimum,
training on all of the following:

 

  a.

Suitability as it applies to the various types of products/offerings,
proprietary or otherwise, the FA sells at MKC;

 

  b.

The type and nature of the holdings and risks attendant thereto in any
proprietary product/offering sold by the firm, for which the firm or any
affiliate purchased the underlying holdings, that the registered person will be
selling or recommending to clients;

 

  c.

The risks associated with the proprietary product/offering; and

 

  d.

Conflicts of interest that may arise as a result of the sale/recommendation of
the proprietary product/offering.

19. For training related to proprietary products/offerings, MKC and MAM shall
develop and implement course evaluations to be completed by each FA in order to
assess the effectiveness of the training.

20. MKC and MAM shall;

 

-36-



--------------------------------------------------------------------------------

  a.

Maintain a log of each agent/representative’s completed courses, copies of which
they shall provide to the States’ Representative upon request;

 

  b.

Only allow agents/representatives to sell/recommend proprietary products and/or
proprietary offerings for which they have completed and verified training;

 

  c.

Maintain an archive of all training material that may be accessed by
agents/representatives on an as-needed basis after training is completed, copies
of which they shall provide to the States’ Representative upon request;

 

  d.

Maintain current training materials on proprietary products and/or proprietary
offerings being offered or sold to any of their clients, copies of which they
shall provide to the States’ Representative upon request;

 

  e.

Maintain a manned product/offering help desk that is available to answer
questions from agents/representatives during regular business hours, the person
manning such shall be registered with a minimum of a Series 65 or 7 license or
registration; and

 

  f.

Provide to the ASC an annual certification that MKC and MAM are in compliance
with the required training and maintenance of training materials.

21. One person shall not simultaneously hold the positions of General Counsel
and Chief Compliance Officer for either Respondent.

 

-37-



--------------------------------------------------------------------------------

22. Nothing herein shall preclude the State of Alabama, its departments,
agencies, boards, commissions, authorities, political subdivisions, and
corporations (collectively “State Entities”), other than the ASC and only to the
extent set forth herein, from asserting any claims, causes of action, or
applications for compensatory, nominal and/or punitive damages, administrative,
civil, criminal, or injunctive relief against MKC and MAM in connection with the
marketing and sales practices of the Funds at MKC or MAM.

23. Any dispute or default other than related to payments as referenced in
paragraph 10 related to this Consent Order shall be construed and enforced in
accordance with, and governed by, the laws of the State of Alabama without
regard to any choice of law principles.

24. Unless otherwise stipulated, the parties intend that the monies allocated
through the SEC’s Fair Fund and/or the States’ Fund, including the monies
allocated pursuant to this Consent Order, to the investors of any given state
will be treated as an offset against any order for MKC, MAM or Kelsoe, or any of
them, to pay any amount (whether designated as restitution, fines or otherwise
compensatory in nature) in any action brought by that State or any of the
regulatory agencies thereof and not concluded by this Consent Order.
Notwithstanding the foregoing, and except as delineated in paragraphs 44 through
46, this Consent Order is presumed to be treated as a settlement for evidentiary
purposes not as evidence of either damage or liability itself. MKC and MAM
further agree that in the event they should enter into a consent order prior to
an adjudication on the merits with another State’s securities regulator which
provides each investor a higher return of losses per invested dollar than under
the terms of

 

-38-



--------------------------------------------------------------------------------

this Consent Order, then the ASC may, at its option, obtain the same payout of
losses per invested dollar for the investors of this State.

25. Respondents MKC, MAM, and Kelsoe agree not to make or permit to be made any
public statement denying, directly or indirectly, any finding in this Consent
Order or creating the impression that this Consent Order is without factual
basis. Nothing in this paragraph affects MKC’s, MAM’s, or Kelsoe’s:
(i) testimonial obligations, or (ii) right to take legal or factual positions in
defense of litigation or arbitration or in defense of other legal proceedings in
which the ASC is not a party.

26. In connection with any action by the ASC against Sullivan, Wood, or
Stringer, MKC and MAM will produce, upon reasonable notice but without service
of a subpoena, any and all documents and other information requested by the ASC,
and make available witnesses under their control for any further testimony,
investigations, administrative proceedings or hearings and shall cooperate fully
in any and all current or future administrative proceedings against those
parties. If any documents or other information requested is claimed as
“privileged”, Respondents shall provide a “privilege log” and any further
dispute concerning production of said document(s) shall be submitted to a
hearing officer under applicable state rules or procedures for final
determination. Nothing herein shall affect any statutory authority of the ASC,
including but not limited to, inspections, visits, examinations, and/or the
production of documents.

27. This Consent Order shall be binding upon MKC and MAM, and their successors
and assigns, with respect to all conduct subject to the provisions above and all
future obligations, responsibilities, undertakings, commitments, limitations,
restrictions, events, and conditions.

 

-39-



--------------------------------------------------------------------------------

Dated this      day of June, 2011.

 

BY ORDER OF THE ALABAMA SECURITIES COMMISSION

 

Alabama Securities Commission

 

-40-



--------------------------------------------------------------------------------

CONSENT TO ENTRY OF ADMINISTRATIVE ORDER BY

MORGAN ASSET MANAGEMENT, INC.

AND MORGAN KEEGAN & COMPANY, INC.

Morgan Asset Management, Inc. and Morgan Keegan & Company, Inc. (“Respondents”)
hereby acknowledge that they have been served with a copy of this Administrative
Consent Order (“Consent Order”), have read the foregoing Consent Order, are
aware of each of their right to a hearing and appeal in this matter, and have
waived the same.

Respondents admit the jurisdiction of the ASC; admit to the allegations in
paragraphs 41 through 43 of Section II, relating to the maintenance of books and
records, but otherwise neither admit nor deny any of the findings of fact,
allegations, assertions or conclusions of law that have been made herein in this
proceeding; and Respondents further consent to entry of this Consent Order by
the ASC as settlement of the issues contained in this Consent Order.

Respondents enter into this Consent Order voluntarily and represent that no
threats, offers, promises, or inducements of any kind have been made by the ASC
or any member, officer, employee, agent, or representative of the ASC to induce
Respondents to enter into this Consent Order other than as set forth in the
Consent Order.

                      represents that he/she is                      of Morgan
Asset Management, Inc. and that, as such, has been authorized by Morgan Asset
Management, Inc. to enter into this Consent Order for and on behalf of Morgan
Asset Management, Inc.

                      represents that he/she is                      of Morgan
Keegan & Company, Inc. and that, as such,

 

-41-



--------------------------------------------------------------------------------

has been authorized by Morgan Keegan & Company, Inc. to enter into this Consent
Order for and on behalf of Morgan Keegan & Company, Inc.

Respondents agree that they shall not claim, assert, or apply for a tax
deduction or tax credit with regard to the State of Alabama for any monetary
penalty or restitution that Respondents shall pay pursuant to this Consent
Order. Respondents understand and acknowledge that these provisions are not
intended to imply that the ASC would agree that any other amounts Respondents
shall pay pursuant to this Consent Order may be reimbursed or indemnified
(whether pursuant to an insurance policy or otherwise) under applicable law or
may be the basis for any tax deduction or tax credit with regard to any state,
federal, or local tax.

Dated this      day of June, 2011.

 

MORGAN ASSET MANAGEMENT, INC.

By:

 

 

 

 

Title:

 

 

 

 

 

STATE OF                       

    )

   

    )

 

ss.

County of                       

    )

 

SUBSCRIBED AND SWORN TO before me by                                         ,
this      day of June, 2011.

 

 

 

 

Notary Public

 

 

My commission expires:

 

 

 

 

-42-



--------------------------------------------------------------------------------

MORGAN KEEGAN & COMPANY, INC.

By:

 

 

 

Title:

 

 

 

 

STATE OF                       

    )

   

    )

 

ss.

County of                       

    )

 

SUBSCRIBED AND SWORN TO before me by                                         ,
this      day of June, 2011.

 

 

 

 

Notary Public

 

 

My commission expires:

 

 

-43-



--------------------------------------------------------------------------------

CONSENT TO ENTRY OF ADMINISTRATIVE ORDER BY JAMES C. KELSOE, JR.

James C. Kelsoe, Jr. (“Individual Respondent”) hereby acknowledges that he has
been served with a copy of this Consent Order (“Consent Order”), has read the
foregoing Consent Order, is aware of his right to a hearing and appeal in this
matter, and has waived the same.

Individual Respondent admits the jurisdiction of the Division; but otherwise
neither admits nor denies any of the findings of fact, allegations, assertions
or conclusions of law that have been made herein in this Consent Order; and
Individual Respondent further consents to entry of this Consent Order by the
Division as settlement of the issues contained in this Consent Order.

Individual Respondent enters into this Consent Order voluntarily and represents
that no threats, offers, promises, or inducements of any kind have been made by
the Division or any member, officer, employee, agent, or representative of the
Division to induce Individual Respondent to enter into this Consent Order.

Individual Respondent agrees, if applicable, that he shall not claim, assert, or
apply for a tax deduction or tax credit with regard to the State of Alabama, for
any monetary penalty that Individual Respondent shall pay pursuant to this
Consent Order. Individual Respondent understands and acknowledges that these
provisions are not intended to imply that the Division would agree that any
other amounts Individual Respondent shall pay pursuant to this Consent Order may
be reimbursed or indemnified (whether pursuant to an insurance policy or
otherwise) under applicable law or may be the basis for any tax deduction or tax
credit with regard to any state, federal, or local tax.

 

-44-



--------------------------------------------------------------------------------

Dated this      day of June, 2011.

 

JAMES C. KELSOE, JR. By:

 

 

 

 

STATE OF                     

 

    )

    

    )

  

ss.

County of                     

 

    )

  

SUBSCRIBED AND SWORN TO before me by                     , this day of June,
2011.

 

 

 

  Notary Public  

 

My commission expires:

 

 

-45-